Slip Op. 09-21

                  UNITED STATES COURT OF INTERNATIONAL TRADE

____________________________________
                                    :
CORUS STAAL BV,                     :
                                    :
            Plaintiff,              :
                                    :
      v.                            :
                                    :                 Before: Judith M. Barzilay, Judge
UNITED STATES AND                   :                 Court No. 07-00221
UNITES STATES DEPARTMENT            :
OF COMMERCE,                        :
                                    :
            Defendants,             :
                                    :
      and                           :
                                    :
UNITED STATES STEEL                 :
CORPORATION AND                     :
ARCELORMITTAL USA INC.,             :
                                    :
            Defendant-Intervenors.  :
                                    :
____________________________________:


                                            JUDGMENT

          Upon consideration of Defendant U.S. Department of Commerce’s (“Commerce”) Final

Results of Redetermination Pursuant to Court Remand filed on February 20, 2009, the court’s

opinion in this action on December 29, 2008, and all other papers filed and proceedings

conducted in this civil action, it is hereby:

          ORDERED that Commerce’s use of zeroing to recalculate Plaintiff Corus Staal’s

(“Corus”) dumping margin during the subject administrative review is AFFIRMED; and it is

further
Court No. 07-00221                                                                    Page 2

       ORDERED that Commerce’s instructions to U.S. Customs and Border Protection

(“Customs”) to levy antidumping duties on entries of the subject merchandise made by Corus

during the fourth administrative review is AFFIRMED; and it is further

       ORDERED that Commerce’s Final Results of Redetermination Pursuant to Court

Remand concerning the issue of duty absorption is AFFIRMED.



Dated: March 24, 2009                                      /s/ Judith M. Barzilay
       New York, NY                                       Judith M. Barzilay, Judge